                 Case 21-10527-JTD           Doc 41      Filed 03/08/21       Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CARBONLITE HOLDINGS LLC, et al.,                             : Case No. 21-10527 (JTD)
                                                             :
                           Debtors.                          : (Joint Administration Requested)
------------------------------------------------------------ x

            MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF SARAH GRYLL

         Pursuant to Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware and the attached certification, counsel moves the
admission pro hac vice of Sarah Gryll, Esq. of Arnold & Porter Kaye Scholer LLP to represent UMB Bank,
N.A., in its separate capacities as TX DIP Agent, PA DIP Agent, TX Bonds Trustee, and PA Bonds Trustee,
in the above-captioned cases and any adversary proceedings related thereto.
Date: March 8, 2021                       /s/ David B. Stratton
Wilmington, Delaware                      David B. Stratton (No. 960)
                                          Troutman Pepper Hamilton Sanders LLP
                                          1313 N. Market Street, Suite 5100
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 777-6500
                                          Counsel to UMB Bank, N.A., in its separate capacities as [TX DIP
                                          Agent], [PA DIP Agent], TX Bonds Trustee, and PA Bonds
                                          Trustee

                CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the bars of the States of Illinois and New York,
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of
$25.00 has been paid to the Clerk of the Court for District Court.

Dated: March 8, 2021                      /s/ Sarah Gryll
                                          Sarah Gryll
                                          Arnold & Porter Kaye Scholer LLP
                                          70 W. Madison Street, Suite 4200
                                          Chicago, IL 60602
                                          Telephone: (312) 583-2300
                                          Email: sarah.gryll@arnoldporter.com

                                     ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




#114051605 v1
